Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 19 and 20 have been cancelled.  These claims are drawn to the non-elected invention without traversal. (see the response filed on 8/09/21.

Reasons for Allowance
Claims 1-18 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a display device particularly characterized by a second light conversion part configured to convert the first light into a third light, the first light has a first wavelength, the second light has a second wavelength different from the first wavelength, and the third light has a third wavelength different from the first wavelength and the second wavelength; and a second light control layer overlapping at least a portion of the first light conversion part in the plan view, the second light control layer being configured to convert the first light into the second light, as detailed in claim 1.  Claims 2-16 depend from claim 1.
The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a display device, particularly characterized by a first light having a first wavelength; a first light control layer being configured to convert the first light into a second light having a second wavelength different from the first wavelength; and a second light control layer comprising a portion overlapping the first light control layer in the plan view, the second light control layer being configured to convert the first light into the second light, as detailed in claim 17.  Claims 17 and 18 depend from claim 17. 

The closest prior art of record, Fujita (US PGPub 2014/0312339, hereinafter referred to as “Fujita”) teaches, in figures 1-3, and corresponding text, a display device comprising: 
2a base substrate (11)  comprising a pixel region (17, 19, 21) and a peripheral region adjacent to the pixel 3region (figure 3; [0029], [0255-0267]);  
4a plurality of display elements disposed on the base substrate (11) and overlapping the pixel sregion (17, 19, 21) in a plan view, the plurality of display elements being configured to generate a first light (figure 3; [0029], [0255-0267]); 6a first light control layer (30) disposed on the plurality of display elements (17, 19, 21), the first light 7control layer comprising:  
8a transmission part configured to transmit the first light (28) (figure 3; [0260]);
9a first light conversion part (20) configured to convert the first light (28) into a second light (18) (figure 3; [0260]); 10and 
11a second light conversion part (20) configured to convert the first light (28) into a third 12light (16) (figure 3; [0260]); and  
13a second light control layer (41) overlapping at least a portion of the first light conversion part 14in the plan view, the second light control layer (41) being configured to convert the first light into the issecond light (figure 3; [0264]).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        May 12, 2022

/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898